The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 07/28/2022 along with Terminal Disclaimer (TD) filed on 08/09/2022:
Claims 1-21 have been examined.
Claims 1, 5, 13-15 and 20 have been amended by Applicant.
Claims 1-21 have been allowed.
Response to Amendment
Drawings
1.	Applicant’s amendments to the drawings and specification, from 07/28/2022, have overcome the drawings objections to from the previous Office Action.

Specification
1.	Applicant’s amendments to the specification, from 07/28/2022 have been acknowledged and considered. They have also overcome drawings objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments from 07/28/2022 have overcome the 112(a) or 112 1st paragraph  and the 112(b) or 112 2nd paragraph rejections to claims 1-21 from the previous Office Action.

Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) from 08/09/2022 has overcome the nonstatutory double patenting rejections to claims 1-21 from the previous Office Action.
	
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search in response to amended claims along with the Terminal Disclaimer (TD) from 08/09/2022, the examiner was able to find the closest prior art of record, which is Dorfman (US Pat. No.: 6986287B1) and Pham (Pub. No.:  US 2004/0069895A1) taken either individually or in combination with other prior art of Earon (Pub. No.: US 2014/0332620A1), McKenna (Pub. No.: US 2016/0200420A1), Sidhu (Pub. No.: US 2011/0203937A1), Pado (Pub. No.: US 2009/0182515A1), Lau (Pub. No.: US 2006/0237585A1), Suzuki (Pub. No.: US 2009/0124299A1), Cheng (Pub. No.: US 2016/0310064A1), Kotliar (Pub. No.: US 2016/0061381A1), Ramstein (Pub. No.: US 2014/0139436A1), Werthschuetzky (Pub. No.: EP 2402830A1), Minick (Pub. No.: US 2011/0272531A1), Gesemann (Pub. No.: DE 19605050C1), Burgess (US Pat. No.: 9643734B2), Le Louarn (Pub. No.: US 2011/0141645A1), Murcianos (Pub. No.: US 2007/0217116A1), Bunyan (US Pat. No.: 8766108B2), Trowbridge (Pub. No.: US 2016/0096330A1) and Olson (Pub. No.US 2010/0288882A1), who describe a new family of multifunctional smart coatings based on of stabilized diamond-like metal-carbon atomic scale composites and diamond-like atomic-scale composite (DL ASC) materials; based on a unique combination of the coating fine structure, properties of the coating/substrate interface, and the mechanical and electrical properties of the coating, the disclosed smart coatings that would integrate various high resolution sensors and interconnections, and the sensor that would diagnose dangerous stress distribution in the coated subject with no distortion in real time, while these diamond-like coatings would simultaneously provide environmental protection of the coated surface and improve its aerodynamic quality; AND an aircraft panel assembly, including a panel core, a plurality of pre-preg layers surrounding the panel core forming an internal layer of plies, at least one metal foil layer positioned on an outer layer of the internal layer of plies; the at least one metal foil layer providing an electrical conduit between the outer surface of the aircraft panel assembly and a sub-structure for grounding.
In regards to claims 1-21, Dorfman (US Pat. No.: 6986287B1) and Pham (Pub. No.:  US 2004/0069895A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
at least one printed conductive trace carried by the first surface (ES) and the second surface (IS), wherein the at least one printed conductive trace electrically connects the printed sensor with the electronics; 
a third aerodynamic structure connected with the first aerodynamic structure; 
a second printed conductive trace that is at least partially routed within a spacing between the first aerodynamic structure and the third aerodynamic structure; 
printing conductive traces over the first surface (ES) and the second surface (IS), wherein the conductive traces electrically connect the sensor with the electronic components; 
wherein the first surface (ES) is exposed to an outside environment (OE), and the second surface (IS) is exposed to an inside environment (IE); 
connecting a second aerodynamic structure with the first aerodynamic structure, wherein the at least one printed conductive trace is at least partially routed within a spacing between the first aerodynamic structure and the second aerodynamic structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662